Name: Commission Regulation (EC) No 1350/2004 of 23 July 2004 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1143/98 can be met
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy
 Date Published: nan

 24.7.2004 EN Official Journal of the European Union L 250/8 COMMISSION REGULATION (EC) No 1350/2004 of 23 July 2004 determining to what extent applications for the right to import for cows and heifers of certain mountain breeds lodged under Regulation (EC) No 1143/98 can be met THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 1143/98 of 2 June 1998 laying down detailed rules for a tariff quota for cows and heifers of specified mountain breeds originating in various third countries, other than for slaughter and amending Regulation (EC) No 1012/98 (2), and in particular Article 5(2) thereof, Whereas: (1) Article 2(2) of Regulation (EC) No 1143/98 provides for the quantities reserved to traditional importers to be assigned in proportion to their imports during the period 1 July 2001 to 30 June 2004. (2) Allocation of the quantities available to operators covered by Article 2(3) of the abovementioned Regulation is to be made in proportion to the quantities applied for. Since the quantities applied for exceed those available, a fixed percentage reduction should be set, pursuant to Article 5(2) of Regulation (EC) No 1143/98, HAS ADOPTED THIS REGULATION: Article 1 Every application for the right to import lodged in accordance with Regulation (EC) No 1143/98 shall be granted to the following extent: (a) for importers covered by Article 2(1)(a) of Regulation (EC) No 1143/98, 100 % of the quantities imported during the period 1 July 2001 to 30 June 2004; (b) for importers covered by Article 2(1)(b) of Regulation (EC) No 1143/98, 23,7020 % of the quantities applied for. Article 2 This Regulation shall enter into force on 24 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1). (2) OJ L 159, 3.6.1998, p. 14. Regulation as last amended by Regulation (EC) No 1118/2004 (OJ L 217, 17.6.2004, p. 10).